FILED
                           NOT FOR PUBLICATION                                NOV 15 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SUSAN C. DEAN,                                  No. 12-35689

              Plaintiff - Appellant,            D.C. No. 3:11-cv-00738-MO

  v.
                                                MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                          Submitted November 8, 2013**
                                Portland, Oregon

Before: ALARCÓN, M. SMITH, and HURWITZ, Circuit Judges.

       Susan Dean appeals a district court judgment that affirmed the decision of the

Social Security Commissioner denying her claim for Supplemental Social Security



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Income disability benefits (SSI). We have jurisdiction under 28 U.S.C. § 1291 and

affirm.

      1. Dean claims that the Administrative Law Judge (ALJ) erred by rejecting lay

witness testimony without giving specific and legitimate reasons germane to the

witness. See Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009). The ALJ,

however, expressly stated that she discounted Ms. Prettyman’s statement because it

was contradicted by Dean’s own allegations and the medical evidence.

      2. Dean also claims that the ALJ erred because she did not adequately consider

her step 3 finding that Dean has “a moderate restriction in her concentration,

persistence, and pace” in the Residual Function Capacity finding and vocational

hypothetical at steps 4 and 5. To the contrary, the ALJ expressly adopted the

restriction identified in the medical testimony, which took into account Dean’s

nonexertional limitations. See Stubbs–Danielson v. Astrue, 539 F.3d 1169 (9th Cir.

2008).

      The judgment of the district court is AFFIRMED.




                                         2